             Case 3:18-cv-00634-SI Document 63 Filed 12/18/19 Page 1 of 1

CITY AND COUNTY OF SAN FRANCISCO                                 OFFICE OF THE DISTRICT ATTORNEY



                                                                                         December 18, 2019



  Senior District Judge Susan Illston
  San Francisco Courthouse. Courtroom 1 - 17th Floor
  450 Golden Gate Avenue, San Francisco, CA 94102

          Re:       Sean Moore v. City and County of San Francisco, et al., Case No. 18-00634


  Dear Hon. Judge Illston:

  The San Francisco District Attorney's Office respectfully submits this letter on its behalf in
  response to the Court's November 7, 2019 Order on Motion to Continue. (Dkt No. 62). In its
  order, the Court, among other things, stated: ''The Court further orders the San Francisco District
  Attorney's office to make a decision regarding whether defendants will be criminally charged on
  or before January 10, 2020 and to inform the Court of its decision by no later than that date."

  The District Attorney's Office is sensitive to the concerns informing the Court's order, including
  the interest in Mr. Moore being able to advance his litigation and complete discovery. Therefore,
  although the Court's order raises separation of powers concerns and appears to intrude on the
  District Attorney's Office's discretion to determine when to make charging decisions, 1 the
  District Attorney's Office is willing to comply voluntarily with the spirit of the Court's order in
  this instance. Specifically, the District Attorney's Office is willing to decide expeditiously
  whether to charge the defendants in this case, and to inform the Court promptly of that decision.
  However, the deadline given by the Court falls only days after the new District Attorney-Elect
  Chesa Boudin takes office on January 8, 2020. The District Attorney-Elect intends to thoroughly
  evaluate the officer-involved shooting shortly after taking office and will require more than two
  days to conduct a thorough review, given the range of other responsibilities he will have during
  the transition.

   Accordingly, the District Attorney's Office respectfully requests that the Court grant an
   additional 30 days for the release of a charging decision in this matter.




                                                             Cristine Soto DeBerry
                                                             Chief of Staff
                                                             San Francisco District Attorney's Office


   1
    See U S. v. Lovasco, 431 U.S. 783, 794-96 (1977); US. v. Farrar, 338 F. Supp. 3d 1186,
   1191-92 (D. Haw. 2018) (holding " [s]eparation of powers concerns prohibit the Court from
   reviewing a prosecutor's charging decisions, including where and when to charge a defendant,
   absent a prima facie showing that the decisions rested on an impermissible basis.")

                350 RHODE ISLAND STREET, NORTH BmLDING, SUITE 400N ·   SAN FRANCISCO, CALIFORNIA 94103
                               RECEPTION: (628) 652-4000 • FACSIMILE: (628) 652-4001
